                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )
                                          )
vs.                                       )      Case No. 18-CR-30062-01-MJR
                                          )
DAZHAI BRUMFIELD,                         )
                                          )
                    Defendant.            )

                      MEMORANDUM AND ORDER
               ADOPTING REPORT & RECOMMENDATION AND
             ACCEPTING DEFENDANT BRUMFIELD’s GUILTY PLEA

REAGAN, Chief Judge:

      On November 16, 2018, the parties appeared before the Honorable Donald G.

Wilkerson, United States Magistrate Judge.      Pursuant to Federal Rule of Criminal

Procedure 11 and Southern District of Illinois Local Rule 72.1(b)(2), with the consent of

the parties and following a thorough in-person colloquy, Defendant Brumfield entered a

guilty plea to Counts 1 through 4 of the superseding indictment -- charging violations of

18 U.S.C. 1951.

      By Report and Recommendation docketed November 16, 2018 (Doc. 57),

Magistrate Judge Wilkerson recommends that the undersigned District Judge accept

Defendant Brumfield’s guilty plea, find Defendant Brumfield guilty of the offenses to

which he knowingly and voluntarily pled guilty, direct the United States Probation Office

to prepare a presentence investigation report, and schedule sentencing herein.


                                                                                       1
      The parties were given an opportunity to object to the Report and

Recommendation. That deadline elapsed without any party filing objections or seeking

additional time in which to do so.

      Accordingly, the Court ADOPTS in its entirety the Report and Recommendation

(Doc. 57), ACCEPTS Defendant Brumfield’s guilty plea, and ADJUDGES him guilty of

the offenses to which he pled guilty. The Court DIRECTS the United States Probation

Office to prepare a presentence investigation report.

      SENTENCING for Defendant Brumfield will proceed before the undersigned at

9:00 a.m. on March 1, 2019.   (Co-Defendant Fields’ sentencing hearing remains set on

January 11, 2019.)

      IT IS SO ORDERED.

      DATED December 4, 2018.

                                         s/ Michael J. Reagan
                                         MICHAEL J. REAGAN
                                         United States District Court




                                                                                   2
